        THE WEITZ LAW FIRM, P.A.
                                                                                     Bank of America Building
                                                                                18305 Biscayne Blvd., Suite 214
                                                                                       Aventura, Florida 33160


                                                                                       USDC SDNY
        January 2, 2018                                                                DOCUMENT
                                                                                       ELECTRONICALLY FILED
        VIA CM/ECF                                                                     DOC #:
        Honorable Judge Lorna Schofield                                                DATE FILED: 1/24/2020
        United States District Court
        Southern District of New York
        40 Foley Square - Courtroom 1106
        New York, NY 10007

                        Re:     Norris v. Hughes Tavern LLC, d/b/a Hughes Tavern, et al.
                                Case 1:19-cv-10548-LGS

         Dear Judge Schofield:

               The undersigned represents the Plaintiff in the above-captioned case matter. This is an
        enforcement action pursuant to the ADA and similar state and local statutes.

                The Initial Pretrial Conference in this matter is currently scheduled for January 30, 2020, at
        10:30 a.m., in your Honor's Courtroom. However, Defendants have not yet appeared in this matter,
        having been properly served through the Secretary of State [D.E. 8 & D.E. 9]. In order to allow the
        parties adequate time to engage in early settlement discussions, while affording additional time for the
        defendants to appear, a 30-day adjournment of the Conference is hereby respectfully requested to mid-
        February, or any other date most convenient to this Honorable Court.

                Thank you for your consideration of this first adjournment request.

                                                      Sincerely,
Application GRANTED in part and DENIED in part
                                                      By: /S/ B. Bradley Weitz           .
The initial conference set for January 30, 2020, at      B. Bradley Weitz, Esq. (BW9365)
10:30 A.M. is adjourned to February 13, 2020, at         THE WEITZ LAW FIRM, P.A.
10:30 A.M.                                               Attorney for Plaintiff
                                                         Bank of America Building
If Defendants fail to appear prior to February 6,        18305 Biscayne Blvd., Suite 214
2020, Plaintiff shall file default judgment              Aventura, Florida 33160
materials, in lieu of initial conference materials,      Telephone: (305) 949-7777
by that date. See Court Individual Rules,                Facsimile: (305) 704-3877
Attachment A.                                            Email: bbw@weitzfirm.com

Dated: January 24, 2020
       New York, New York
